DETAILED ACTION
The Action is responsive to Applicant’s Application filed June 22, 2020.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed June 22, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed June 22, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,660. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the 
Claims 1-20 of the current application are generic to the species of invention covered by claims 1- 20 of U.S. Patent No. 10,691,660. Therefore the current application is anticipated by the species of U.S. Patent No. 10,691,660. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5, 6, 9, 11, 15, 16, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472) further in view of Rhoads et al. (US Pub. No. 2002/0006212)

Regarding claim 1, Helie teaches a method comprising:
‘determining a lineage for a derivative version of an original media asset’ as determining a clip history for a clip based on information recorded at the time of modification done to the clip (¶0032)
‘generating a version history tree of the original media asset representing the lineage’ as generating a clip history tree of a clip from its source clip (¶0033-36, 43, Fig. 5)
‘based at least in part on the version history tree, reconstructing the derivative version using the original media asset and descriptors associated with the derivative version’ as recreating a clip from its original source vased on the clip history which includes the recorded information (¶0034, 47)
Helie fails to explicitly teach:
‘based a watermark uniquely associated with the original media asset’
Rhoads teach:
‘based a watermark uniquely associated with the original media asset’ (¶0059)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Rhoads’s would have allowed Helie’s to increase the applications and flexibility of computers (¶0006)

Regarding claim 5, Helie teaches ‘wherein the determining of the lineage is further based on the descriptors associated with the derivative version’ (¶0034)

Regarding claim 6, Helie teaches ‘wherein generating the version history tree is performed using the descriptors’ (¶0032-34)


Regarding claim 9, Helie teaches further comprising: ‘receiving a new derivative version of the original media asset and new descriptors associated with the new derivative version; and inserting new derivative version and the new descriptors into the version history tree.’ (¶0032-34)

Regarding claim 11, Helie teaches a system comprising: 
‘a processor’ (¶0024)
‘and a computer-readable storage medium having instructions stored which, when executed by the processor (¶0025), cause the processor to perform operations comprising: 
‘determining a lineage for a derivative version of an original media asset’ as determining a clip history for a clip based on information recorded at the time of modification done to the clip (¶0032)
‘generating a version history tree of the original media asset representing the lineage’ as generating a clip history tree of a clip from its source clip (¶0033-36, 43, Fig. 5)
‘based at least in part on the version history tree, reconstructing the derivative version using the original media asset and descriptors associated with the derivative version’ as recreating a clip from its original source vased on the clip history which includes the recorded information (¶0034, 47)
Helie fails to explicitly teach:
‘based a watermark uniquely associated with the original media asset’
Rhoads teach:
‘based a watermark uniquely associated with the original media asset’ (¶0059)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Rhoads’s would have allowed Helie’s to increase the applications and flexibility of computers (¶0006)

Regarding claim 15, Helie teaches ‘wherein the determining of the lineage is further based on the descriptors associated with the derivative version’ (¶0034)

Regarding claim 16, Helie teaches ‘wherein generating the version history tree is performed using the descriptors’ (¶0032-34)

Regarding claim 19, Helie teaches further comprising: ‘receiving a new derivative version of the original media asset and new descriptors associated with the new derivative version; and inserting new derivative version and the new descriptors into the version history tree.’ (¶0032-34)

Regarding claim 20, Helie teaches a computer-readable storage device having instructions stored which, when executed by a processor, cause the processor to perform operations comprising:
‘determining a lineage for a derivative version of an original media asset’ as determining a clip history for a clip based on information recorded at the time of modification done to the clip (¶0032)
‘generating a version history tree of the original media asset representing the lineage’ as generating a clip history tree of a clip from its source clip (¶0033-36, 43, Fig. 5)
‘based at least in part on the version history tree, reconstructing the derivative version using the original media asset and descriptors associated with the derivative version’ as recreating a clip from its original source vased on the clip history which includes the recorded information (¶0034, 47)
Helie fails to explicitly teach:
‘based a watermark uniquely associated with the original media asset’
Rhoads teach:
‘based a watermark uniquely associated with the original media asset’ (¶0059)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Rhoads’s would have allowed Helie’s to increase the applications and flexibility of computers (¶0006)


	
Claim 2, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472), Rhoads et al. (US Pub. No. 2002/0006212) further in view of Rasmussen et al. (US Pub. No. 2009/0313331)

Regarding claim 2, Helie fails to explicitly teach further comprising:
‘linking the version history tree with a second version history tree for a related media asset to the original media asset’
Rasmussen teaches:
‘linking the version history tree with a second version history tree for a related media asset to the original media asset’ (¶0042-45, 35)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Rasmussen’s would have allowed Helie’s to increase the applications and flexibility of computers (¶0006)

Regarding claim 12, Helie fails to explicitly teach further comprising:
‘linking the version history tree with a second version history tree for a related media asset to the original media asset’
Rasmussen teaches:
‘linking the version history tree with a second version history tree for a related media asset to the original media asset’ (¶0042-45, 35)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Rasmussen’s would have allowed Helie’s to increase the applications and flexibility of computers (¶0006)

Claim 3, 4, 13, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472), Rhoads et al. (US Pub. No. 2002/0006212) further in view of Goodman et al. (US Pub. No. 2002/0147728)

Regarding claim 3, Helie fails to explicitly teach ‘wherein the version history tree comprises at least one node in a first media type and a second node in a second media type.’ 
Goodman teaches ‘wherein the version history tree comprises at least one node in a first media type and a second node in a second media type.’ (¶0049)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Goodman’s would have allowed Helie’s to improve techniques for organizing data (¶0008)

Regarding claim 4, Helie teaches ‘wherein the original media asset is of the first media type and the derivative version is of the second media type’ (¶0034)

Regarding claim 13, Helie fails to explicitly teach ‘wherein the version history tree comprises at least one node in a first media type and a second node in a second media type.’ 
Goodman teaches ‘wherein the version history tree comprises at least one node in a first media type and a second node in a second media type.’ (¶0049)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Goodman’s would have allowed Helie’s to improve techniques for organizing data (¶0008)

Regarding claim 14, Helie teaches ‘wherein the original media asset is of the first media type and the derivative version is of the second media type’ (¶0034)

Claim 7, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472), Rhoads et al. (US Pub. No. 2002/0006212) further in view of Ansari et al. (US Pub. No. 2009/0037382)

Regarding claim 7, Helie fails to explicitly teach ‘wherein the descriptors comprise one or more of a legal document, a license, a creation time, a creation date, an actor name, a director name, a producer name, a lens aperture, and position data.’
Ansari teaches ‘wherein the descriptors comprise one or more of a legal document, a license, a creation time, a creation date, an actor name, a director name, a producer name, a lens aperture, and position data.’ (¶0110)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Ansari’s would have allowed Helie’s to improve user experience within a media database (¶0006)

Regarding claim 17, Helie fails to explicitly teach ‘wherein the descriptors comprise one or more of a legal document, a license, a creation time, a creation date, an actor name, a director name, a producer name, a lens aperture, and position data.’
Ansari teaches ‘wherein the descriptors comprise one or more of a legal document, a license, a creation time, a creation date, an actor name, a director name, a producer name, a lens aperture, and position data.’ (¶0110)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ansari’s would have allowed Helie’s to improve user experience within a media database (¶0006)

	
Claim 8, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472), Rhoads et al. (US Pub. No. 2002/0006212) further in view of Ansari et al. (US Pub. No. 2009/0037382) and Donovan et al. (US Pub No. 2008/0297599)

Regarding claim 8, Helie fails to explicitly teach ‘wherein the descriptors further comprise weights, wherein each weight in the weights is associated with a descriptor in the descriptors, and wherein each weight is based on when the descriptor was created’
Donovan teaches ‘wherein the descriptors further comprise weights, wherein each weight in the weights is associated with a descriptor in the descriptors, and wherein each weight is based on when the descriptor was created’ (¶0115-116, 119, 135)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Donovan’s would have allowed Helie’s to improve search and retrieval of video data (¶0002)
	

Regarding claim 18, Helie fails to explicitly teach ‘wherein the descriptors further comprise weights, wherein each weight in the weights is associated with a descriptor in the descriptors, and wherein each weight is based on when the descriptor was created’
Donovan teaches ‘wherein the descriptors further comprise weights, wherein each weight in the weights is associated with a descriptor in the descriptors, and wherein each weight is based on when the descriptor was created’ (¶0115-116, 119, 135)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Donovan’s would have allowed Helie’s to improve search and retrieval of video data (¶0002)

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helie et al. (US Pub. No. 2006/0248472), Rhoads et al. (US Pub. No. 2002/0006212) further in view of Douglis et al. (US Pub. No. 2005/0131939)

Regarding claim 10, Helie fails to explicitly teach ‘wherein the original media asset and all derivative versions of the original media asset share a common digital fingerprint.’
Douglis teaches ‘wherein the original media asset and all derivative versions of the original media asset share a common digital fingerprint.’ (¶0044)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Douglis’ would have allowed Helie’s to aid in finding versions of a file  (¶0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166